EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with Eric W. Volz, Reg. No. 74,091; on February 17 and 22, 2022.

The application has been amended as follows:

In claim 29, line 1, “28” was deleted, and –27--  was inserted.
 
	In claim 31, line 2, between “encompasses” and “the”, --at least another portion of--  was inserted.

	In claim 34, line 3, “covers” was deleted, and in its place, -- contacts--  was inserted.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: With respect to base claim 27, none of the prior art of record, alone or in combination, discloses an ultrasonic surgical instrument, comprising, inter alia: an ultrasonic blade configured to apply an ultrasonic energy; a clamp arm extending along an arm axis and movably mounted relative to the ultrasonic blade, including: a distal arm end portion including a distal arm end, a proximal arm end portion, a lower arm surface extending from the distal arm end portion toward the proximal arm end portion and facing toward the ultrasonic blade, an upper arm surface extending from the distal arm end portion toward the proximal arm end portion and positioned opposite from the lower arm surface facing away from the ultrasonic blade, and a first lateral surface positioned between the upper and lower arm surfaces about the arm axis; and a clamp pad positioned on the lower arm surface configured to compress tissue toward the ultrasonic blade, wherein the clamp pad angularly extends about the arm axis from the lower arm surface to the upper arm surface such that the clamp pad encompasses the distal arm end and at least a first portion of the first lateral surface.
With respect to base claim 38, none of the prior art of record, alone or in combination, discloses an ultrasonic surgical instrument, comprising, inter alia: an ultrasonic blade configured to apply an ultrasonic energy; a clamp arm extending along an clamp arm axis, wherein the clamp arm is movably mounted relative to the ultrasonic blade and having a lower arm surface facing toward the ultrasonic blade; a clamp pad positioned on the lower arm surface of the clamp arm facing toward the ultrasonic blade; wherein the clamp pad on the clamp arm has a lower pad surface facing toward 
With respect to base claim 45, none of the prior art of record, alone or in combination, discloses an ultrasonic surgical instrument, comprising, inter alia: an ultrasonic blade configured to apply an ultrasonic energy; a clamp arm movably mounted relative to the ultrasonic blade and configured to move from an open position to a closed position; a carrier removably inserted into the clamp arm, wherein the carrier includes a retention wall; and a clamp pad including a ledge and removably inserted into the carrier such that at least a portion of the carrier is positioned between the clamp pad and the clamp arm, wherein the clamp pad has a pad surface facing toward the ultrasonic blade in a first direction such that the pad surface of the clamp pad is configured to contact the ultrasonic blade with the clamp arm in the closed position, wherein the retention wall of the carrier engages the ledge of the clamp pad in the first direction.
For comparison to the present invention, Isaacs et al. (U.S. Pat. App. Pub. No. 2010/0094323), for example, discloses an ultrasonic surgical instrument, comprising, inter alia: an ultrasonic blade configured to  apply an ultrasonic energy; a clamp arm extending along an arm axis and movably mounted relative to the ultrasonic blade, including a distal arm end portion, a proximal arm end portion, a lower arm surface extending from the distal arm end portion toward the proximal arm end portion and facing toward the ultrasonic blade, an upper arm surface extending from the distal arm .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771